DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Application filed on 9/9/2019.  Claims 1-20 are pending in the case.  Claims 1, 11, and 20 are independent claims.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1-2, 4-12, 14-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Alford et al. (US 2010/0176632 A1, hereinafter Alford) in view of Yui et al. (US 9857962 B2, hereinafter Yui).

As to independent claim 1,   Alford teaches a computer-implemented method of adjusting vehicle seats in a vehicle (“This invention relates generally to a control interface for adjusting an airline passenger seat, and more particularly to a touch screen control interface for adjusting and displaying the seat,” paragraph 0002), comprising: 
detecting a touching on a seat adjustment screen on a touch screen in a vehicle (Fig. 6 seat adjustment screen 100, paragraph 0038); 
calculating a first value and a second value associated with the touch input, wherein each of the first value and the second value represents a movement range in a direction (“As the physical seat back 14 is adjusted by powered movement toward the desired location(obvious that a first value associated with seat back 14 is determined ), the seat bottom 16 and leg rest 22 (then second value associated with seat bottom 16 and leg rest 22 is determined) are moved in a coordinated fashion with the seat back 14.” Paragraph 0036;
adjusting a seat of the vehicle based on the first value and the second value, including moving the vehicle seat in in a first direction indicated by the first value and a second direction indicated by the second value (“a user can adjust the overall configuration of the seat 10 from its TTL configuration to a reclined configuration by simply touching the seat back image 214 with a fingertip and sliding the finger tip along the touch screen 102 to a desired location. As the physical seat back 14 is adjusted by  FIG. 6, the touch screen 102 displays images representing preset buttons for additional convenience to the user.  A touch of the preset button 226, which appears graphically as an upright seat, prompts the physical seat to assume a TTL configuration.  A touch of the preset button 228, which appears graphically as a 30 degree partially reclined seat, prompts the physical seat 10 to assume a 30 degree partially reclined configuration, which may be adjustable according to passenger preferences…” Paragraph 0037-0038).
Schaaf does not appear to expressly teach detecting a touching on a circumference of a circular graphic on a touch screen in a vehicle, wherein the circular graphic is in a polar coordinate system;
 determining a polar angle formed by a point of the touching on the circumference of the circular graphic;

adjusting a seat of the vehicle based on the first value and the second value, including moving the vehicle seat in in a first direction indicated by the first value and a second direction indicated by the second value.
	Yui teaches detecting a touching on a circumference of a circular graphic on a touch screen, wherein the circular graphic is in a polar coordinate system (Fig. 19 and Fig. 20 graphic 54 X-Y Plane - selection areas 541, 542, and 543, i.e. touching anywhere in the selection areas, including the circumference);
 	determining a polar angle formed by a point of the touching on the circumference of the circular graphic (Fig. 19-20 Behavior modes in the first quadrat in the X-Y plane direction are allocated to the selection areas 541, 542, and 543, i.e. touching anywhere in the selection areas, including the circumference);
calculating a value associated with the polar angle, wherein the value represents a movement range in a direction (“Specifically, a behavior mode in the direction of 30.degree.  as indicated by an arrow B1 in FIG. 20 is allocated to the selection area 541.  A behavior mode in the direction of 45.degree.  as indicated by an arrow B2 is allocated to the selection area 542.  A behavior mode in the direction of 60.degree.  as indicated by an arrow B3 is allocated to the selection area 543” Col. 21 lines 47-52); and
adjusting a robot based on the value, including moving the robot in in a first direction indicated by the first value and a second direction indicated by the second 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Alford to comprise detecting a touching on a circumference of a circular graphic on a touch screen in a vehicle, wherein the circular graphic is in a polar coordinate system; determining a polar angle formed by a point of the touching on the circumference of the circular graphic; calculating a first value and a second value associated with the polar angle, wherein each of the first value and the second value represents a movement range in a direction; and adjusting a seat of the vehicle based on the first value and the second value, including moving the vehicle seat in in a first direction indicated by the first value and a second direction indicated by the second value..  One would have been motivated to make such a combination to improve operability for use by realizing intuitive operation. 

As to dependent claim 2, Alford teaches the method of claim 1, Alford further teaches wherein the movement range represented by the first value is a percentage of a  the seat 10 is adjusted to its fully reclined configuration in which the seat back 14 fully reclines, the seat bottom 16 moves to its most forward position,” paragraph 0036; “a 30 degree partially reclined seat”, “50 degree partially reclined, paragraph 0038). However, Alford does not appear to expressly teach first value and the second value are a percentage of a maximum movement range. One ordinary skill in the art would understand that a programmer may choose how to express maximum value and minimum value because it represents the same function. Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Alford to comprise wherein the movement range represented by the first value is a percentage of a first maximum movement range configured for the seat in a first direction, and wherein the movement range represented by the second value is a percentage of a second maximum movement range configured for the seat in a second direction.  One would have been motivated to make such a combination to improve operability for use by realizing intuitive operation. 

As to dependent claim 4, Alford teaches the method of claim 1, Alford further teaches simultaneously or sequentially moving the vehicle seat in the first direction and 
preset button 229, which appears graphically as a 50 degree partially reclined 
seat, prompts the physical seat 10 to assume a 50 degree partially reclined configuration, which may be adjustable according to passenger preferences” paragraph 0038, Fig 6).
Alford does not appear to expressly teach calculating a magnitude of a vector of the polar angle; and simultaneously or sequentially moving the vehicle seat in the first direction and the second direction at a speed calculated based on the magnitude of the vector.
Yui teaches calculating a magnitude of a vector of the polar angle; and simultaneously or sequentially moving the robot in the first direction at a speed calculated based on the magnitude of the vector (Fig. 19-Fig. 20 “behavior modes in the X-Y plane direction and in three angle directions, that is, directions of 30.degree., 45.degree., and 60.degree.  in each of quadrants in this case, are allocated to the respective selection areas 541 to 552.  In this embodiment, the positive (+) X direction in the X-Y plane is defined as a reference, that is, 0.degree.  as illustrated in FIG. 20.  The positive (+) X and positive (+) Y direction corresponds to the first quadrant.  The negative (-) X and positive (+) Y direction corresponds to the second quadrant.  The 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Alford to comprise calculating a magnitude of a vector of the polar angle; and simultaneously or sequentially moving the vehicle seat in the first direction and the second direction at a speed calculated based on the magnitude of the vector.  One would have been motivated to make such a combination to improve operability for use by realizing intuitive operation. 

As to dependent claim 5, Alford teaches the method of claim 1, Alford further teaches the method comprising: terminating the movement of the vehicle seat in a direction in response to detecting that the touching has been discontinued, that the movement range represented by the first value or the second value has been reached in the corresponding direction (The seat movement can be discontinued in all directions when the user removes the touching finger, Fig. 6), or that a touching at a different point on the circular graphic has occurred.

claim 6, Alford teaches the method of claim 1, Alford further teaches wherein the type of movement associated with each of the first value and the second value is pre-configured based on a touching on the touch screen (for example, a user can adjust the overall configuration of the seat 10 from its TTL configuration to a reclined configuration by simply touching the seat back image 214 with a fingertip and sliding the finger tip along the touch screen 102 to a desired location or touching press buttons 226-230).
Alford does not appear to expressly teach wherein the type of movement associated with each of the first value and the second value is pre-configured based on a magnitude of the polar angle.
Yui teaches wherein the type of movement is pre-configured based on a magnitude of the polar angle (“The behavior command generator performs a behavior speed determination process that determines a behavior speed of the robot based on an operation speed of the movement operation, when the operation detector detects the movement operation to an operation graphic provided on the touch panel” Yui Abstract)
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Alford to comprise wherein the type of movement associated with each of the first value and the second value is pre-configured based on a magnitude of the polar angle.  One would have been motivated to make such a combination to improve operability for use by realizing intuitive operation.  

claim 7,   Alford teaches the method of claim 6, Alford further teaches wherein the type of movement associated with the first value is one of a tilting up of the seat, a lifting-up of the seat, a lifting down of the seat, or a tilting down of the seat (“As the physical seat back 14 is adjusted by powered movement toward the desired location, the seat bottom 16 and legrest 22 are moved in a coordinated fashion with the seat back 14…” Paragraph 0036; “A touch of the preset button 228, which appears graphically as a 30 degree partially reclined seat, prompts the physical seat 10 to assume a 30 degree partially reclined configuration, which may be adjustable according to passenger preferences” paragraph 0038).

As to dependent claim 8,    Alford teaches the method of claim 6, Alford further teaches wherein the type of movement associated with the second value is one of a forward tracking of the seat or a reverse tracking of the seat (“As the physical seat back 14 is adjusted by powered movement toward the desired location, the seat bottom 16 and legrest 22 are moved in a coordinated fashion with the seat back 14…” Paragraph 0036; “A touch of the preset button 228, which appears graphically as a 30 degree partially reclined seat, prompts the physical seat 10 to assume a 30 degree partially reclined configuration, which may be adjustable according to passenger preferences” paragraph 0038).

As to dependent claim 9,    Alford teaches the method of claim 1, Alford further teaches wherein the vehicle seat is one of a driver seat, a front passenger seat, or a back passenger seat, wherein the touch screen is positioned in front of the driver seat, 

As to dependent claim 10, Alfrod teaches the method of claim 4, Alford further comprising:
receiving, at a seat control module, the first value, the second value (“receiving touch commands from the user and relating those commands to adjustments of portions of the seat 10,” paragraph 0037), 
translating, by the seat control module, each of the first value, the second, into one or more electrical signals; and sending the translated electric signals simultaneously to a plurality of corresponding motors, each corresponding motor causing a given directional movement (“As the physical seat back 14 is adjusted by powered movement toward the desired location, the seat bottom 16 and legrest 22 are moved in a coordinated fashion with the seat back 14” paragraph 0036, examiner interprets that the first value corresponds to seat back 14 and second value corresponds to the seat bottom and legrest 22).
Alford does not appear to expressly teach receiving at a seat control module the magnitude of the vector of the polar angle;
Yui teaches wherein the type of movement is based on a magnitude of the polar angle (“The behavior command generator performs a behavior speed determination process that determines a behavior speed of the robot based on an operation speed of 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Alford to comprise wherein the type of movement is based on a magnitude of the polar angle.  One would have been motivated to make such a combination to improve operability for use by realizing intuitive operation.  

Claims 11-12 and 14-20 reflect a non-transitory machine-readable medium embodying the limitations of claim 1-2 and 4-9 therefore the claims are rejected under similar rationale.

Claim 20 reflects a data processing system embodying the limitations of claim 1 therefore the claim is rejected under similar rationale.

Claims 3 and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Alford et al. (US 2010/0176632 A1, hereinafter Alford) in view of Yui et al. (US 9857962 B2, hereinafter Yui), and Beckman et al. (US 2009/0024683 A1, hereinafter Beckman).
As to dependent claim 3.    Alford and Yui teaches the method of claim 2, Alford and Yui do not appear to expressly teach wherein the first value is a sine of the polar angle, and wherein the second value is a cosine of the polar angle.
Beckman teaches wherein the first value is a sine of the polar angle, and wherein the second value is a cosine of the polar angle (Beckman paragraph 0057 he  s y=r sin(.tau.)cos(.rho.).  In three dimensions, the next-to-last polar angle also happens to be the first polar angle” paragraph 0057).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Alford and Yui to comprise wherein the first value is a sine of the polar angle, and wherein the second value is a cosine of the polar angle.  One would have been motivated to make such a combination to improve operability for use by realizing intuitive operation.  

	Claim 13 reflects a non-transitory machine-readable medium embodying the limitations of claim 3 therefore the claim is rejected under similar rationale.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHELET SHIBEROU whose telephone number is (571)270-7493.  The examiner can normally be reached on Monday-Friday 9:00 AM-5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHELET SHIBEROU/Primary Examiner, Art Unit 2171